2017 IL App (3d) 140627

                               Opinion filed February 10, 2017
     ____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2017

     THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
     ILLINOIS,                                         )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois.
            Plaintiff-Appellee,                        )
                                                       )       Appeal No. 3-14-0627
            v. 	                                       )       Circuit No. 13-CM-844 

                                                       )

     MARC A. PEPITONE,                                 )       The Honorable

                                                       )       Carmen Goodman,
            Defendant-Appellant.                       )       Judge, presiding.
     ____________________________________________________________________________

           JUSTICE McDADE delivered the judgment of the court, with opinion.
           Presiding Justice Holdridge concurred in the judgment and opinion.
           Justice Carter dissented, with opinion.
     ____________________________________________________________________________

                                                 OPINION

¶1          The defendant, Marc A. Pepitone, was convicted of being a child sex offender in a public

     park (720 ILCS 5/11-9.4-1(b) (West 2012)) and was sentenced to 24 months of conditional

     discharge, 100 hours of public service, and $400 in fines and costs. On appeal, Pepitone argues

     that (1) section 11-9.4-1(b) is unconstitutional on its face because it bears no reasonable

     relationship to protecting the public and (2) section 11-9.4-1(b) violates the ex post facto clause

     because his prior conviction occurred before section 11-9.4-1(b) took effect. We hold that

     section 11-9.4-1(b) is facially unconstitutional and therefore reverse the circuit court’s judgment.
¶2                                                FACTS

¶3          On March 8, 2013, Bolingbrook police officer Steven Alexander was on patrol in Indian

     Boundary Park, which was maintained by the Bolingbrook Park District. Alexander noticed a

     green van parked across three parking spots, so he ran the registration on the vehicle. Alexander

     learned that the vehicle was registered to Pepitone, who had previously been convicted of a child

     sex offense. While Alexander was looking in the vehicle to determine if the defendant was

     inside, Pepitone returned with the dog he had been walking and asked the officer if something

     was wrong with the vehicle. Alexander told Pepitone that he was forbidden to be on park

     property. Pepitone stated that he was unaware of that ban. Alexander ultimately arrested

     Pepitone for the criminal offense of being a sex offender in a public park (720 ILCS 5/11-9.4­

     1(b) (West 2012)). A first violation of the statute is a Class A misdemeanor; a second or

     subsequent violation is a Class 4 felony (720 ILCS 5/11-9.4-1(d) (West 2012)).

¶4          Pepitone was charged and filed a motion to dismiss alleging the statute was

     unconstitutional. The motion was denied.

¶5          At the jury trial on April 30, 2014, in addition to Alexander’s testimony, the State

     introduced a certified copy of Pepitone’s 1999 conviction for predatory criminal sexual assault of

     a child, for which he had been sentenced to six years of imprisonment. The jury found him guilty

     of being in the park, and he was sentenced to 24 months of conditional discharge, required to

     perform 100 hours of community service, and ordered to pay specified fines.

¶6          Pepitone moved for a new trial and reconsideration of the community service portion of

     his sentence. The circuit court denied the motion for a new trial and granted the motion to

     reconsider sentence. The defendant then appealed.

¶7                                              ANALYSIS


                                                     2

¶8          Pepitone’s first argument on appeal is that section 11-9.4-1(b) is unconstitutional on its

     face because it bears no reasonable relationship to protecting the public. He has not alleged that a

     fundamental liberty interest is affected, and he seeks rational basis review. He states:

                    “the specific issue this Court must address under this argument is

                    whether an all-out banishment, of all child sex offenders, from all

                    public parks, including forest preserves and all conservation areas,

                    at all times, regardless of the presence or even likely presence of

                    persons under the age of 18, or of any person whatsoever, and for

                    all remaining years of a child sex offender’s life, is a reasonable

                    means of achieving the legislature’s stated goal of ‘protect[ing]

                    users of public parks from child sex offenders and sexual

                    predators.’ ”

     His claim is that section 11-9.4-1(b) sweeps too broadly and must, therefore, be struck down.

¶9          Pepitone alleges a violation of substantive due process. Our supreme court has stated:

                    “When confronted with a claim that a statute violates the due

                    process guarantees of the United States and Illinois Constitutions,

                    courts must first determine the nature of the right purportedly

                    infringed upon by the statute. [Citation.] Where the statute does not

                    affect a fundamental constitutional right, the test for determining

                    whether the statute complies with substantive due process is the

                    rational basis test. [Citation.] To satisfy this test, a statute need

                    only bear a rational relationship to the purpose the legislature

                    sought to accomplish in enacting the statute. [Citation.] Pursuant to


                                                        3

                         this test, a statute will be upheld if it ‘bears a reasonable

                         relationship to a public interest to be served, and the means

                         adopted are a reasonable method of accomplishing the desired

                         objective.’ [Citation.]” In re J.W., 204 Ill. 2d 50, 66-67 (2003).

¶ 10            Section 11-9.4-1(b) of the Criminal Code of 2012 provides that “[i]t is unlawful for a

       sexual predator or a child sex offender to knowingly be present in any public park building or on

       real property comprising any public park.” 720 ILCS 5/11-9.4-1(b) (West 2012). “Public park” is

       defined as including “a park, forest preserve, bikeway, trail, or conservation area under the

       jurisdiction of the State or a unit of local government.” 720 ILCS 5/11-9.4-1(a) (West 2012).

       “Sexual predator” includes individuals who have been convicted of certain sex offenses,

       including predatory criminal sexual assault of a child (720 ILCS 5/11-9.4-1(a) (West 2012); 730

       ILCS 150/2(E) (West 2012)), which is Pepitone’s prior conviction.

¶ 11            It is clear that section 11-9.4-1(b) is meant to protect the public—especially children—

       from sexual predators and child sex offenders, 1 and the defendant does not dispute the existence

       of a legitimate government interest in this statute. The question we must answer is whether the

       legislature’s total ban of persons previously convicted of a sex offense against a minor from all

       public park buildings and all public parks, as defined in the statute, at all times, without

       limitation, is a reasonable method of protecting the public.

¶ 12            The constitutionality of section 11-9.4-1(b) has been addressed twice before by other

       districts of the appellate court. 2 In People v. Avila-Briones, 2015 IL App (1st) 132221, the First



                1
                  We note that certain minor offenders are excluded from the definition of “child sex offender” for the
       purposes of the statute. 720 ILCS 5/11-9.4-1(a), (b) (West 2012).
                2
                  Following oral argument in this case, the State sought leave to file, as additional authority, the supreme
       court’s brand new decision in People v. Minnis, 2016 IL 119563. We allowed the filing, and the defendant has
       responded. We find the decision is not instructive in our case. Minnis involved a first amendment challenge

                                                                  4

       District considered, in relevant part, a defendant’s more encompassing substantive due process

       constitutional challenge to the Sex Offender Registration Act (730 ILCS 150/1 et seq. (West

       2012)), the Sex Offender Community Notification Law (730 ILCS 152/101 et seq. (West 2012)),

       and several other statutes applicable to sex offenders, which included section 11-9.4-1(b). Avila-

       Briones, 2015 IL App (1st) 132221, ¶¶ 1, 22. The majority of the substantive due process

       analysis in Avila-Briones concerned whether fundamental rights were involved (id. ¶¶ 71-80) and

       only included the following statement with regard to whether statutes like section 11-9.4-1(b)

       were rationally related to a legitimate state interest: “by keeping sex offenders who have

       committed offenses against children away from areas where children are present (e.g., school

       property and parks) *** the legislature could have rationally sought to avoid giving certain

       offenders the opportunity to reoffend” (id. ¶ 84).

¶ 13            In People v. Pollard, 2016 IL App (5th) 130514, the Fifth District considered the same

       substantive due process constitutional challenge reviewed by the Avila-Briones court. Id.

       ¶¶ 1, 19. When deciding whether statutes like section 11-9.4-1(b) were rationally related to a

       legitimate state interest, the Pollard court simply adopted the above-quoted rationale from Avila-

       Briones. Id. ¶ 42.

¶ 14            We are not persuaded by the rationale used in Avila-Briones and Pollard, which we

       perceive to be incomplete and truncated analyses of the issue. While we acknowledge that under

       the rational basis test, “[a] statute need not be the best means of accomplishing the stated

       objective” and “[i]f there is any conceivable set of facts that show a rational basis for the statute,

       the statute will be upheld” (In re M.A., 2015 IL 118049, ¶ 55), we also recognize that “[a]lthough

       this standard of review is quite deferential, it is not ‘toothless’ ” (People v. Jones, 223 Ill. 2d 569,


       subjected to intermediate basis review; it applied, with specificity, to each individual offender; and it required
       analysis under a completely different standard of review.

                                                                  5
       596 (2006)). As our supreme court stated in M.A., to pass constitutional muster under rational

       basis review, a statute must not be arbitrary or unreasonable. M.A., 2015 IL 118049, ¶ 55.

¶ 15          Of particular significance in the disposition of this case is a line of cases from our

       supreme court in which statutes were stuck down on substantive due process grounds because

       they were found to sweep too broadly in that they criminalized innocent conduct. In People v.

       Wick, 107 Ill. 2d 62 (1985), an aggravated arson statute that did not require an unlawful purpose

       in setting a fire was invalidated by the supreme court. Id. at 66. The Wick court held that the

       statute swept too broadly because it criminalized innocent conduct; under the statute, a farmer

       could be prosecuted for demolishing a deteriorated barn by fire if a firefighter was standing

       nearby and was injured by the fire. Id.

¶ 16          In People v. Zaremba, 158 Ill. 2d 36 (1994), the supreme court struck down a theft

       provision that criminalized obtaining or controlling property in law enforcement custody when

       law enforcement represents that the property was stolen. Id. at 39-40. The Zaremba court held

       that the provision did not require a culpable mental state and therefore criminalized innocent

       conduct (id. at 42), including, as the defendant pointed out, an evidence technician who was

       given stolen property by law enforcement for safekeeping (id. at 38-39). Thus, the court held that

       the statute was not reasonably related to its purpose of aiding law enforcement officers

       attempting to break up fencing operations. Id. at 42.

¶ 17           The supreme court struck down a statute that imposed absolute liability, inter alia, on

       anyone who damaged or removed any part of a vehicle without permission or who tampered with

       or entered a vehicle without permission to do so. In re K.C., 186 Ill. 2d 542, 545-50 (1999). The

       court held that the statute criminalized innocent conduct, including, for example, a person who

       entered someone else’s vehicle simply to turn off headlights that had been left on, people who


                                                        6

       decorated a bride or groom’s car for a wedding, and a person who got into a car accident. Id. at

       552-53. In so ruling, the court acknowledged that “a statute violates the due process clauses of

       both the Illinois and the United States Constitutions if it potentially subjects wholly innocent

       conduct to criminal penalty without requiring a culpable mental state.” Id. at 551.

¶ 18          In People v. Wright, 194 Ill. 2d 1 (2000), the supreme court considered a statute that

       criminalized the knowing failure to maintain records related to the acquisition and disposition of

       vehicles and vehicle parts. Id. at 21. The court held that the statute criminalized innocent

       conduct, including a lapse in record keeping that was due to disability, family crisis, or

       incompetence and struck it down. Id. at 28.

¶ 19          The supreme court also invalidated a statute that criminalized operating a vehicle that an

       individual knew contained a false or secret compartment or installing, creating, building, or

       fabricating such a compartment. People v. Carpenter, 228 Ill. 2d 250, 268 (2008). The court held

       that the statute criminalized innocent conduct because while it was aimed at punishing people

       who concealed firearms or contraband in false or secret compartments, it did not require the

       contents of the compartment to be illegal. Id. at 269. In so ruling, the court noted that the intent

       to conceal something from law enforcement need not entail illegal conduct and that individuals

       have a reasonable expectation of privacy with regard to their possessions and the containers in

       which those possessions are kept. Id. at 269-70.

¶ 20          These cases, while very different in their facts, are significant for our purposes because

       the statutes at issue, like section 11-9.4-1(b), contain no culpable mental state. They also reach

       countless types of innocent conduct, much like walking a dog as Pepitone was doing at the time

       he was arrested. In addition, the instant statute cannot be reasonably construed as aimed at

       preventing a substantial step toward the commission of a sex offense against a child or any


                                                          7

       offense that would result in an individual qualifying as a sexual predator (see 730 ILCS 150/2(E)

       (West 2010)). Mere presence in a public park building or public park, without more, is not

       unlawful conduct. 3

¶ 21            Further, the legislature has attempted to actually fit statutes in other instances within the

       purview of their stated government interest, including the related predecessor provision to the

       statute at issue in this case. The abandoned provision read:

                         “It is unlawful for a child sex offender to knowingly be present in

                         any public park building or on real property comprising any public

                         park when persons under the age of 18 are present in the building

                         or on the grounds and to approach, contact, or communicate with

                         a child under 18 years of age, unless the offender is a parent or

                         guardian of a person under 18 years of age present in the building

                         or on the grounds.” (Emphasis added.) 720 ILCS 5/11-9.4(a) (West

                         2010) (repealed by Pub. Act 96-1551 (eff. July 1, 2011)).

       Without commenting on the constitutionality of this and other similar statutes, we note that at

       least the predecessor provision actually attempted to tie the child sex offender’s presence to

       times when children were also present. See also People v. Stork, 305 Ill. App. 3d 714, 722 (1999)

       (holding that a statute prohibiting child sex offenders from being in school zones without

       permission proscribed only that specific conduct and did not reach innocent conduct as well).

       The legislature made no such attempt in section 11-9.4-1(b). The predecessor statute not only



                3
                We will not address it because the defendant has not raised it, but we note that there may also be potential
       eighth amendment problems with section 11-9.4-1(b) based on the punishment of status, as opposed to the
       punishment of conduct. See Robinson v. California, 370 U.S. 660, 666 (1962); Powell v. Texas, 392 U.S. 514, 532­
       34 (1968); Doe v. City of Lafayette, 377 F.3d 757, 782-84 (7th Cir. 2004) (Williams, J., dissenting, joined by Rovner
       and Wood, JJ.).

                                                                8

       limited the prohibition against being in the park to times when children are present on the

       premises, it also required that the offender “approach, contact, or communicate with” the child.

¶ 22          By contrast, the sweep of the current iteration of the statutory prohibition is

       extraordinary. At most, section 11-9.4-1(b) could be premised on a vague notion that a child or

       other “target” may be present in a public park building or on public park property. But the

       presence of such a person in a public park building or public park is certainly not guaranteed,

       and, in light of the particular circumstances, may not even be likely. Section 11-9.4-1(b) is an

       outright ban on all individuals with certain sex offense convictions from public park buildings

       and public park property without any requirement that anyone—particularly a child—be actually,

       or even probably, present. The statute also obviously makes no attempt to assess the

       dangerousness of a particular individual, which is the major distinguishing factor between this

       case and cases such as Doe v. City of Lafayette, 377 F.3d 757, 773-74 (7th Cir. 2004), in which

       the defendant was the only individual banned from a park and the banishment occurred only after

       the defendant had admitted to being at a park and having sexual urges toward minors. Rather, the

       statute places individuals who are highly unlikely to recidivate in the same category as serial

       child sex offenders.

¶ 23          Further, the statute also criminalizes substantial amounts of innocent conduct, including

       the walking of a dog. As appellate counsel for the defendant pointed out during oral arguments,

       the list of activities that routinely occur in public park buildings or on public park property, and

       in which individuals subject to this statute’s ban cannot partake is extensive. These can include

       attending concerts, picnics, rallies, and Chicago Bears games at Soldier Field; or expeditions to

       the Field Museum, the Shedd Aquarium, the Art Institute, the Adler Planetarium, or the Museum

       of Science and Industry, all of which are public buildings on park land; bird-watching;


                                                         9

       photography; hunting; fishing; swimming at a public beach; walking along riverwalks; cycling

       on bike trails; hiking at Starved Rock; and the list goes on and on. We believe that this statute

       contains the type of overly broad sweep that doomed the statutes in Wick, Zaremba, K.C.,

       Wright, and Carpenter. As our supreme court stated in Wright, “statutes that potentially punish

       innocent conduct violate due process principles because they are not reasonably designed to

       achieve their purposes.” Wright, 194 Ill. 2d at 25.

¶ 24            Accordingly, we hold that section 11-9.4-1(b) is facially unconstitutional because it is not

       reasonably related to its goal of protecting the public, especially children, from individuals fitting

       the definition of a child sex offender or a sexual predator. 4 See, e.g., People v. Falbe, 189 Ill. 2d

       635, 640 (2000) (holding that a “statute must be reasonably designed to remedy the evils which

       the legislature has determined to be a threat to the public health, safety and general welfare”).

       Nor is it drafted in such a way as to effect that goal without arbitrarily stripping a wide swath of

       innocent conduct and rights he has as a citizen and taxpayer from a person who has paid the

       penalty for his crime and is compliant with “collateral consequences” requirements established

       by the General Assembly.

¶ 25            Our ruling on the defendant’s first argument obviates the need to address his second

       argument that section 11-9.4-1(b) violates the ex post facto clause.

¶ 26                                                    CONCLUSION

¶ 27            The judgment of the circuit court of Will County is reversed.

¶ 28            Reversed.

                4
                  An example of the tenuous link between public parks and sex offenses committed by strangers against
       children can be seen in reports from the United States Bureau of Justice Statistics; for example, in a study published
       in 2000, 77% of sexual assaults against minors occurred in a residence and of the 23% that occurred outside a
       residence, the most common locations “were roadways, fields/woods, schools, and hotels/motels.” Howard N.
       Snyder, Nat’l Center for Juv. Just., Sexual Assault of Young Children as Reported to Law Enforcement: Victim,
       Incident, and Offender Characteristics 6 (2000), available at http://www.bjs.gov/content/pub/pdf/saycrle.pdf. In
       addition, only 7% of sexual assaults of minors were perpetrated by strangers. Id. at 10.

                                                                 10 

¶ 29          JUSTICE CARTER, dissenting.

¶ 30          I respectfully dissent from the majority’s decision in the present case. I would find that

       section 11-9.4-1(b) of the Criminal Code of 2012 (Code) (720 ILCS 5/11-9.4-1(b) (West 2012))

       is not facially unconstitutional. I would, therefore, affirm the trial court’s judgment.

¶ 31          In its analysis, the majority cites the decisions on this issue from two other districts of the

       appellate court in the Avila-Briones case and the Pollard case. The appellate court in those cases

       found that section 11-9.4.1(b) of the Code did not violate substantive due process and was not

       facially unconstitutional. See Avila-Briones, 2015 IL App (1st) 132221, ¶¶ 86, 94; Pollard, 2016

       IL App (5th) 130514, ¶¶ 43-44. I would follow the same analysis here and would reach the same

       conclusion. In my opinion, and contrary to the decision of the majority, the means adopted in the

       section 11-9.4-1(b) are a reasonable method of accomplishing the legislature’s desired objective

       of protecting the public from sex offenders. See Avila-Briones, 2015 IL App (1st) 132221, ¶ 84;

       Pollard, 2016 IL App (5th) 130514, ¶ 42.

¶ 32          As the majority itself notes, to satisfy the rational basis test, the means adopted in the

       statute do not have to be the best means of accomplishing the legislature’s objectives. See Avila-

       Briones, 2015 IL App (1st) 132221, ¶¶ 83-84; Pollard, 2016 IL App (5th) 130514, ¶ 42. Rather,

       as long as the statute has a rational relationship to the government objectives, it is valid even if it

       is to some extent overinclusive or underinclusive. See Avila-Briones, 2015 IL App (1st) 132221,

       ¶ 83; Pollard, 2016 IL App (5th) 130514, ¶ 42. By keeping sex offenders who have committed

       sex offenses against children away from areas where children are present, the legislature could

       have rationally sought to avoid giving those sex offenders an opportunity to reoffend. See Avila-

       Briones, 2015 IL App (1st) 132221, ¶ 84; Pollard, 2016 IL App (5th) 130514, ¶ 42; see also

       Doe, 377 F.3d at 773. Whether the statute could be more finely-tuned to accomplish that goal is a


                                                         11 

       question for the legislature, not for the courts. See Avila-Briones, 2015 IL App (1st) 132221,

       ¶ 84; Pollard, 2016 IL App (5th) 130514, ¶ 42.

¶ 33          Because I believe that section 11-9.4-1(b) of the Code satisfies the requirements of

       substantive due process and is not facially unconstitutional, I dissent from the majority’s decision

       in this case, which reaches the opposite conclusion. I would affirm the defendant’s conviction

       and sentence.




                                                        12